DETAILED ACTION
This action is responsive to the Amendment filed on 10/15/2020. Claims 9-36 had been previously canceled. Claims 50 and 51 have been added. Claims 1-8 and 37-51 are pending in the case. Claims 1 and 37 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 37-46, 49, and 50 are rejected under 35 U.S.C. § 103 as being unpatentable over Cho (US Patent Application Pub. No. 2014/0258932, hereinafter 

As to independent claims 1 and 37, Cho shows a method for locking an object in a list, and a concomitant terminal device, comprising:
determining whether a floating control signal entered for a dynamic list is detected within a preset vertical area of a display, the dynamic list comprising a plurality of movable objects whose display locations are changeable [See fig. 6B, wherein it is determined whether a finger is detected within a preset vertical area of the display (e.g. directly above it) for a dynamically changeable list of movable objects. | See fig. 6B & ¶¶ 47-48]; 
obtaining location information of the floating control signal when the floating control signal is detected [e.g. the location of the floating finger]; 
setting a target movable object in the dynamic list according to the location information of the floating control signal [e.g. the list item targeted by the finger without touching the display]; 
obtaining a display location of the target movable object in the dynamic list [e.g. the targeted list item’s location]; 
locking the display location of the target movable object in the dynamic list such that the target movable object is unmovable … and updating content of the dynamic list … in response to receiving the update instruction while the display location of the target movable object is locked [“FIG. 6 is a diagram illustrating a working example for controlling a real-time update list display. FIG. 6A illustrates an real-time update list, such as an AP update list, is displayed. A mark 600 indicates that an AP list is being updated in real time. Referring now to FIG. 6B, a real-time AP update list display may be temporarily stopped when an object is detected within a predetermined distance from the device during a real-time AP list update. That is, an AP list update may not be stopped, but an AP list may be updated in real time and a display of an updated AP may be stopped. In other example, the AP list update may be stopped. A temporary mark icon 610 may indicate that an AP update list display is temporarily stopped.
By way of example, when the user executes a setting menu for a Wi-Fi connection, AP scanning is started and a list update is performed at predetermined intervals (e.g., 3 to 4 seconds) as illustrated in FIG. 6A. When a desired AP is detected, the user may select a desired item by hovering a finger over and then touching the desired item. Since the AP update list display is temporarily stopped while the finger is hovering, inadvertent selection of an undesired item may be avoided. In addition, while the finger is hovering, a temporary stop icon 610 may be displayed to indicate that the update list display is temporarily stopped. However, the list may be continuously updated and stored while the update list display is temporarily stopped by the hovering finger, and the updated list may be displayed ….” (¶¶ 47-48)
See also how the content of the dynamic list may be updated (such as a finger’s extrapolated direction marker in Cho: fig. 6B and/or a dynamic dimming of unavailable content in Cho: fig. 7) in response to receiving the update instruction while the display location of the target movable object is locked.].

e.g. Cho: figs. 6A-6B) does not appear to explicitly recite moving other movable objects while the target movable object remains locked/unmoved as apparently intended. In an analogous art, Shin shows:
locking the display location of the target movable object in the dynamic list such that the target movable object is unmovable while at least one other movable object in the dynamic list is movable; moving the at least one other movable object to a different area of the display in response to receiving an update instruction for the dynamic list while the display location of the target movable object is locked; and updating content of the dynamic list on the display in response to receiving the update instruction while the display location of the target movable object is locked [“a mobile device for supporting list-edit is provided. The device includes a display panel for displaying a plurality of items in a list, an input unit or a touch screen for creating an input signal for selecting at least one of the plurality of items in the list and a scroll signal for moving at least one non-selected item on the display panel, and a controller for fixing at least one selected item at one side of a screen, for moving at least one non-selected item on the screen according to a scroll signal, and for altering the order of at least one non-selected item in the list.” (Shin: ¶ 10)
See also in fig. 3 of Shin how content of the dynamic list may be updated on the display in response to receiving the update instruction while the display location of the target movable object is locked (e.g. compare screen 303 to screen 305, where content/items of the dynamic list on the display are updated in response to receiving the 

One of ordinary skill in the art, having the teachings of Cho and Shin before them prior to the effective filing date of the claimed invention, would have been motivated to improve Cho by adding more granularity to its “all-or-nothing” locking approach by allowing individually-selected objects to be locked (while the other objects remain unlocked/movable), as taught by Shin. Moreover, by incorporating Shin’s techniques, Cho would have been improved to achieve “a list-editing method that can easily change the order of items in a list” (Shin: ¶ 03) and/or would have been better suited “for responding promptly to a user's …gesture and for easily utilizing user functions in a limited input environment” (Shin: ¶ 07). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cho and Shin (hereinafter, the “Cho-Shin” combination) in order to obtain the invention as recited in claims 1 and 37.

As to dependent claims 2 and 38, Cho-Shin further shows: 
wherein obtaining the location information of the floating control signal comprises: determining whether a location1 of the floating control signal changes within a preset time period starting from a time when the floating control signal is detected [e.g. whether a finger moves laterally and/or is moved outside of the preset vertical area | Cho: figs. 1A & 6B; ¶¶ 47-48 & 81]; 
setting a stay location of the floating control signal as the location information of the floating control signal when the location of the floating control signal does not change within the preset time period [e.g. when a finger remains floating in place | Cho: fig. 6B; ¶¶ 47-48]; 
obtaining track information of a change of the location of the floating control signal; and determining the track information as the location information of the floating control signal when the location of the floating control signal changes within the preset time period [e.g. determining whether the user has moved the finger either laterally (see Cho: fig. 1A; ¶ 81) or outside of the preset vertical area (Cho: fig. 6B; ¶¶ 47-48 & 81)].

As to dependent claims 3 and 39, Cho-Shin further shows: 
wherein setting the target movable object in the dynamic list comprises: setting two movable objects as target movable objects when a location of a vertical projection of the stay location of the floating control signal on the display is in selection areas of the two movable objects; and setting one movable object as the target movable object when the location of the vertical projection of the stay location of the floating control signal on the display is in a selection area of the movable object [e.g. targeting at least two list items (e.g. locking what was the entire list at a time when the finger is detected over the list selection area while new .

As to dependent claims 4 and 40, Cho-Shin further shows: 
wherein the track information comprises an initial location and a sliding direction, and setting the target movable object in the dynamic list comprises setting all movable objects in the sliding direction that starts from a movable object corresponding to a location of a vertical projection of the initial location on the display as target movable objects [See, for example, the sliding operation illustrated in Cho: fig. 1A and ¶¶ 32 & 81. Alternatively, a scenario where the user slides the finger into the vertical projection area to signal the lock of all items in the list in Cho: figs. 6B-8 & ¶¶ 47-48 is also valid.].

As to dependent claims 5 and 41, Cho-Shin further shows: 
wherein the track information comprises a moving track, and setting the target movable object in the dynamic list comprises setting a movable object covered by an area of a vertical projection of the moving track on the display as the target movable object [e.g. targeting at least one list item by moving the floating finger towards an area where the list item is displayed | Cho: figs. 1A & 6-8; ¶¶ 32, 47-48, & 81].

As to dependent claims 6 and 42, Cho-Shin further shows: 
wherein after locking the display location of the target movable object in the dynamic list, the method further comprises unlocking the display location of the target movable object in the dynamic list when a slide operation entered for the dynamic list in a preset direction is received [e.g. unlocking the list when the finger is moved away from the vertical area (Cho: figs. 6A-6B; ¶¶ 47-48) and/or the slide/scroll operation in Cho: fig. 1A & ¶¶ 32 & 81.].

As to dependent claims 7 and 43, Cho-Shin further shows: 
wherein after locking the display location of the target movable object in the dynamic list, the method further comprises unlocking the display location of the target movable object in the dynamic list when it is detected that duration of locking the display location of the target movable object in the dynamic list exceeds a preset threshold [See, for example, how the locking state of the list is repeatedly emphasized as being only a “temporary” measure, and how unlocking eventually follows it after a predetermined timeframe and/or after one of the “predetermined intervals (e.g., 3 to 4 seconds)” elapses after/without the floating signal being present. | Cho: figs. 6-8; ¶¶ 47-48].

As to dependent claims 8 and 44, Cho-Shin further shows: 
wherein the processor updates the content by displaying updated content in the display location of the target movable object without moving the target movable object [e.g. updating the content by displaying updated content (such as a finger’s extrapolated direction marker in Cho: fig. 6B, an emphasis/highlighting of , and
wherein after locking the display location of the target movable object in the dynamic list, the method further comprises unlocking the display location of the target movable object in the dynamic list when an exit operation entered for the dynamic list is detected [e.g. unlocking the list when the finger exits the vertical area (Cho: figs. 6A-6B; ¶¶ 47-48) and/or the exit/transition to the slide/scroll operation in Cho: fig. 1A & ¶¶ 32 & 81.].

As to dependent claims 45 and 46, Cho-Shin further shows: 
wherein the track information comprises an initial location and a sliding direction, and setting the target movable object in the dynamic list comprises setting a preset quantity of movable objects in the sliding direction that starts from a movable object corresponding to a location of a vertical projection of the initial location on the display as target movable objects [See, for example, the sliding operation illustrated in Cho: fig. 1A and ¶¶ 32 & 81, which allows for interacting by the user with their desired quantity of movable objects. Alternatively, a scenario where the user slides the finger into the vertical projection area to signal the lock of preset quantity of items in the list previous to the locking (Cho: figs. 6-8; ¶¶ 47-48 & 81) is also valid.].

As to dependent claim 49, Cho-Shin further shows:
wherein the display location of the target movable object does not change due to the update instruction when the display location of the target movable object is locked [e.g. the targeted object’s location does not change due to the update instruction when it is locked (Cho: figs. 6A-6B; ¶¶ 47-48) and/or fixed (Shin: fig. 3; ¶ 40).].

As to dependent claim 50, Cho-Shin further shows:
wherein the update instruction includes an updated parameter associated with the target movable object, and wherein updating the content comprises displaying the updated parameter in the display location of the target movable object without moving the target movable object [“the list may be continuously updated and stored while the update list display is temporarily stopped by the hovering finger …
FIG. 7 is a diagram illustrating an example screen for processing an unavailable item during a real-time list update. Referring to FIG. 7, there may be instances where some items in a list are unavailable, while an update list display is temporarily stopped by a hovering object. In this instance, even when an update list display is temporarily stopped by a hovering object, an unavailable item in the currently-displayed list may be dimmed. That is, a highlight mark such as a headlight may be applied to the unavailable item. For example, in a state 700 where an update list display is temporarily stopped by a hovering object, unavailable items AP—1 (710) and AP—3 (710) in the list may be darkened in comparison with other items.” (Cho: ¶¶ 48-49)
.

Claims 47 and 48 are rejected under 35 U.S.C. § 103 as being unpatentable over Cho-Shin in further view of Wangsq. "Preliminary Analysis of Suspension Touch Control Technology Used by Samsung S4." 03/11/2013. http://www.tptech.cn/news/tech/content-156792-1.aspx (Non-Patent Literature submitted along with the IDS filed by Applicant on 02/06/2019; hereinafter “Wangsq”).

As to dependent claims 47 and 48, Cho-Shin further shows: 
wherein determining whether a floating control signal is detected within a preset vertical area of a display [Cho: fig. 6B & ¶¶ 47-48] comprises receiving a signal from a … capacitance sensor [Cho: ¶ 67].

	However, Cho-Shin does not appear to explicitly recite a “self-capacitance” sensor per se. In an analogous art, Wangsq shows:
wherein determining whether a floating control signal is detected within a preset vertical area of a display [“the (Floating Touch) function, which allows you to st paragraph)] comprises receiving a signal from a self-capacitance sensor [i.e. “the working principle of the floating touch technology {…} connects two types of capacitive sensors: Self-capacitance and mutual capacitance. The self-capacitance can have stronger signal strength, and the detection distance can reach 20 mm.” (Wangsq: Page 2, 1st paragraph)].

One of ordinary skill in the art, having the teachings of Cho-Shin and Wangsq before them prior to the effective filing date of the claimed invention, would have been motivated to incorporate a self-capacitance sensor into Cho-Shin, as taught by Wangsq. The rationale for doing so would have been to “make full use of this technology to bring better user experience” (Wangsq: Page 4, last paragraphs), particularly since “self-capacitance can have stronger signal strength” (Wangsq: Page 2, 1st paragraph). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cho, Shin, and Wangsq in order to obtain the invention as recited in claims 47 and 48.

Claim 51 is rejected under 35 U.S.C. § 103 as being unpatentable over Cho-Shin in further view of Scott et al. (US Patent Application Pub. No. 2008/0181187, hereinafter “Scott”).

As to dependent claim 51, Cho-Shin further shows:
wherein the dynamic list is a list of wireless networks, wherein updating the content comprises displaying updated signal … of wireless network in the list while the display location of the target movable object is locked, and wherein displaying the updated signal … comprises displaying, in the display location of the target movable object, an updated signal … of a wireless network corresponding to the target moveable object [In fig. 7 & ¶ 49, Cho clarifies that in its embodiment wherein the dynamic list is a list of wireless networks (see, e.g., Cho: figs. 6A-7), updating the content comprises displaying updated signal strengths (at least in a binary, available/unavailable sense) of wireless networks in the list while the display location of the target movable object is locked, and wherein displaying the updated signal strengths comprises displaying, in the display location of the target movable object, an updated signal strength of a wireless network corresponding to the target moveable object (e.g. a dimmed representation of a wireless network is dynamically updated and displayed in a dimmed fashion when its respective signal strength is diminished to the point that the network has become unavailable).]

In short, Cho-Shin shows at the very least a binary signal strength displaying mechanism. However, if Applicant’s intents were to cover a more nuanced/non-binary signal strength displaying mechanism covering with more granularity the spectrum of strengths between Cho’s “available” and “unavailable” signal strengths, Scott shows:
wherein the dynamic list is a list of wireless networks, wherein updating the content comprises displaying updated signal strengths of wireless network in the list while the display location of the target movable object is locked, and wherein displaying the updated signal strengths comprises displaying, in the display location of the target movable object, an updated signal strength of a wireless network corresponding to the target moveable object [“… If device 1 is currently connected to a WLAN, that WLAN is displayed first in the list, regardless of its signal strength as perceived by device 1. The WLAN to which device 1 may be further identified by the text description “Connected” or by a visual indicator 52, for example, a graphic, or by both. The text description and the visual indicator are displayed near an identifier of the WLAN to which the WLAN client device is currently connected. In this example, visual indicator 52 is a checkmark.
Available WLANs to which device 1 is not currently connected are displayed in the list ordered by decreasing received signal strength at device 1. Each available wireless local area network appears in the list with a visual indicator 53 of its signal strength as perceived by device 1. In this example, visual indicator 53 is a graphic of a radio tower broadcasting radio waves. The size and number of radio waves is indicative of the signal strength, which may be abstracted to three values: high, medium and low. In the example shown in FIGS. 5-1, 5-2 and 5-3, the WLAN to which device 1 is currently connected, identified by its connection profile name “Coffee Shop”, is listed first even though it has a lower received signal strength than the WLAN identified by its network name “Rosencrantz”.” (Scott: ¶¶ 35-36)].

One of ordinary skill in the art, having the teachings of Cho-Shin and Scott before them prior to the effective filing date of the claimed invention, would have been motivated to display (and dynamically update) signal strength representations for each i.e. the one with the strongest signal) when it comes to selecting a wireless network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cho-Shin and Scott in order to obtain the invention as recited in claim 51.

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“Cho explains that "the list may be continuously updated and stored while the update list display is temporarily stopped by the hovering finger, and the updated list may be displayed when the hovering finger is removed" (¶ 48). While this may prevent inadvertent selection (id.), Cho's approach does not allow a user to make a selection according to updated content, e.g., the user may select a first AP only to find that a second AP is preferable after the updated list has been displayed. In contrast, claim 1 has been amended to clarify that the method involves "updating content of the dynamic list on the display in response to receiving the update instruction while the display location of the target movable object is locked."
Shin simply discloses "a list-editing method that can easily change the order of items in a list" (¶ 3), but Shin otherwise does not make up for the shortcomings of Cho. …”

The Office respectfully disagrees. First, in response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking 2 Moreover, Cho explicitly describes an operability to dynamically update the list (even while its locations are locked) in at least Cho: fig. 7, and Shin also shows an operability to lock a target object’s position while the other objects in the list are dynamically updated (see, e.g., Shin: fig. 3). Therefore, the Office respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/ALVARO R. CALDERON IV
Examiner
Art Unit 2173



/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: Although not technically incorrect so long as every subsequent addressing of this limitation always mentions “the location of the floating control signal” in its entirety, the Office respectfully recommends an alternative naming approach, such as “a floating control signal location of the floating control signal” in order to avoid any possible unclear antecedence issues in the future; particularly since there are multiple introductions of “a location” throughout the dependent claims. Similar naming conventions are also suggested for the other locations, respectively (e.g. “a vertical projection location of a vertical projection” in claims 3 and 39, and so on for each particular location). 
        2 See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986).